Citation Nr: 1127369	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure. 

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for tinnitus.  

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disorder (claimed as residuals of a left ankle fracture).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In February 2008, the Veteran requested a video conference hearing before a member of the Board.  He was scheduled for such a hearing in June 2008.  Although he was sent a letter notifying him of the scheduled hearing, the Veteran failed to appear for it, and he has not provided an explanation for his absence or requested that the hearing be rescheduled.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

As will be discussed below, the Veteran's claim for service connection for a left ankle disorder was previously considered and denied in a January 2006 rating decision.  As such, the issue has been adjudicated as whether new and material evidence has been submitted to reopen claim.  Additional service personnel records have been obtained and associated with the claims file since the January 2006 rating decision.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  However, in this case, the additional service personnel records are not relevant, as they do not pertain to any left ankle injury or disorder.  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1)(i) do not apply to the facts of this particular case because the additional service personnel records are not relevant to the claim. 

The issues of entitlement to service connection for an acquired psychiatric disorder, type II diabetes mellitus, a skin disorder, hearing loss, tinnitus, and a left ankle disorder will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An unappealed January 2006 rating decision denied service connection for residuals of a left ankle fracture.  

3.  The evidence received since the January 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disorder.



CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which denied service connection for residuals of a left ankle fracture, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  The evidence received subsequent to the January 2006 rating decision is new and material, and the claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Nevertheless, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Service Connection for Residuals of a Left Ankle Fracture

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service connection for residuals of a left ankle fracture was previously considered and denied by the RO in a rating decision dated in January 2006.  The appellant was notified of the decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2007, the Veteran essentially requested that his claim for service connection for residuals of a left ankle fracture be reopened.  The July 2007 rating decision now on appeal denied the Veteran's claim on the basis that new and material evidence had not been submitted.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As previously noted, the Veteran's claim for service connection for a residuals of a left ankle fracture was previously denied in a January 2006 rating decision.  The evidence of record at the time of that decision included the Veteran's service treatment records and private medical records.  In the decision, the RO observed that his service treatment records were negative for any calcaneal bone spurs, fracture of the left ankle, and any other left foot or ankle condition.  It was also noted that his lower extremities were found to be normal at the time of his discharge from service and that he had denied having a medical history of broken bones, arthritis, a bone or joint abnormality, and foot trouble.  The RO indicated that the first evidence of any left foot or ankle disorder was documented in private medical records dated in 2004.  

The evidence associated with the claims file subsequent to the January 2006 rating decision includes VA treatment records, service personnel records, the transcript of a June 2008 RO hearing, and stressor statements related to his PTSD claim.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the January 2006 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for residuals of a left ankle fracture.  The evidence is certainly new, in that it was not previously of record.  The Board also finds the Veteran's testimony at his June 2008 RO hearing to be material because he testified as to how he fractured his left ankle during basic training at Fort Dix.  He asserted that he was not allowed to be an infantryman because his leg was in a cast, and as a result, he was classified as a communications jeep driver.  He testified that his left ankle has bothered him for many years.  Prior to his testimony, there was no statement of record as to how the Veteran's left ankle injury occurred.  Presuming the credibility of his lay testimony for the purposes of reopening his claim, there is now evidence indicating that the Veteran sustained an injury in service and has had symptoms of his ankle disorder since then.  Justus, 3 Vet. App. at 513.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left ankle disorder.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disorder is reopened and to this extent only, the appeal is granted.


REMAND

As noted above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In this case, the Veteran has not been afforded a VA examination in connection with his claims for service connection for hearing loss and tinnitus.  His service personnel records show that he worked as a communications jeep driver while serving in the Republic of Vietnam.  In June 2008, he testified that, while driving jeeps, soldiers riding with him fired weapons in close proximity to his head and that he did not wear hearing protection.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).

In addition, VA treatment records dated in January 2006 indicate that the Veteran was seen for an audiological evaluation.  He complained of hearing loss and tinnitus, and the audiological evaluation did show that the Veteran has a current left ear hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  

Nevertheless, the evidence of record does not include a medical opinion based on a complete review of the medical evidence addressing whether the Veteran has hearing loss and tinnitus that are related to his military service.  38 C.F.R. 
§ 3.159(c)(4)(i).  Therefore, the Board concludes that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any hearing loss and/or tinnitus that may be present.

In addition, the Board observes that the issue of entitlement to service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Although the Veteran has not been diagnosed with PTSD or any other psychiatric disorder, the issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Accordingly, after developing the record as outlined below, the RO should develop and adjudicate the Veteran's claim as entitlement to a psychiatric disorder for development and adjudication.

Moreover, it appears that the Veteran is in receipt of monthly benefits from the Social Security Administration (SSA). In an April 2007 VA treatment record, the Veteran's health care provider noted that he was a "retired logger on SSA disability."  However, the decision to grant benefits and the records upon which that decision was based are not associated with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In the present case, it is not clear whether the Veteran's outstanding SSA records contain evidence pertaining to his claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, because there is no indication to the contrary, the Board concludes that a remand is necessary to obtain those records.  

Additionally, the RO should obtain all of the Veteran's VA treatment records from July 2007 to the present to ensure that the record is complete.


Accordingly, the case is REMANDED for the following action:


1.  The RO should develop the Veteran's claim for service connection for an acquired psychiatric disorder, including all necessary notification and assistance.  After completing all appropriate development, the RO should adjudicate the claim in accordance with Clemons v. Shinseki, 23 Vet. App 1 (2009). 

2.  The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with  38 C.F.R. § 3.159(c)(2) and (3).  

3.  The RO must obtain and associate with the claims folder any VA treatment records dated from July 2007 to the present.  

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and assertions.  The examiner should provide an interpretation of any audiometric findings documented in a graph. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service. It should be noted that he is competent to attest to factual matters of which he had first- hand knowledge.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has current hearing loss and tinnitus that are causally or etiologically related to his military service, including noise exposure.   He or she should also address whether the Veteran has tinnitus that is caused or otherwise related to any hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion to address the claimed disorders. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


